Citation Nr: 1729818	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a restrictive lung disability, including pulmonary vascular disease.

3. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to October 1966.  He died in March 2013.  His surviving spouse has been substituted in this appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2015, a videoconference hearing was held before the undersigned; a transcript is of record.

In January 2016, the Board remanded these matters for further development.


FINDINGS OF FACT

1. The Veteran's bilateral knee disability was not manifested in service or within a year of service, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected disabilities.

2. The Veteran's restrictive lung disability was not manifested in service and is not shown to be related to his service, or to have been caused or aggravated by his service-connected disabilities.

3. The Veteran's obstructive sleep apnea was not manifested in service and is not shown to be related to his service, or to have been caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1. Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. Service connection for a restrictive lung disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. Service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to these claims.  A December 2007 letters notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issues, the notice was timely.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records and post-service VA treatment records have been obtained.  VA medical opinions were obtained in February 2016.  The opinions are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, they substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran or by the Appellant as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Appellant is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. Bilateral Knee Disability

The Veteran and the Appellant contend a bilateral knee disability is due to service, specifically from "marching in full gear and jum[p]ing off of helicopters" in Vietnam.  See July 2010 Substantive Appeal.  He also alleged his service-connected disabilities led to weight gain, which caused his knee disability.  See September 2015 Board Hearing Transcript, pp. 6-7.

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records reflect complaints of knee problems.  However, his October 1966 Report of Medical Examination at separation showed normal lower extremities.  His PUHLES profile was also all marked as "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Rather, the first evidence of knee problems was in October 2007 private medical records, where the Veteran reported he had knee pain for approximately eight years, so approximately thirty-three years after service.  The diagnosis was osteoarthritis of the knees.

After a file review in February 2016, a VA examiner noted there was nothing in the Veteran's claims file, to include his service records, that supported he had knee symptoms or an injury during service or within a year of service that would have predisposed him to arthritis of the knees.  The examiner stated none of his service-connected conditions were known to cause or aggravate knee arthritis, and that it was related to aging and genetics.  With regards to whether the Veteran's service-connected conditions could have caused weight gain, the examiner noted diabetes does not typically lead to weight gain, especially not the morbid obesity that the Veteran had.  While morbid obesity causes diabetes, the reverse is not true.  The examiner also stated that while congestive heart failure and chronic kidney disease can cause fluid retention secondarily causing weight gain, it would not cause the marked obesity that the Veteran had.  Therefore, the examiner opined that none of the Veteran's service-connected conditions should have led to morbid obesity, and the bilateral knee arthritis was not likely caused by, related to, or aggravated by any service event or service-connected condition.

The Board finds that the evidence of record does not support a finding of service connection for a bilateral knee disability.

The Board finds the VA examiner's opinions to be the most probative evidence of record regarding the relationship between the Veteran's bilateral knee disability and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's bilateral knee arthritis was related to service, to include his service-connected disabilities.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran and the Appellant attributing a bilateral knee disability to service or service-connected disabilities.  However, the evidence of record does not demonstrate that the Veteran or the Appellant have the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and they do not have the medical expertise to provide such an opinion.  Therefore, they are not competent to provide opinions as to the etiology of bilateral knee arthritis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Restrictive Lung Disability

The Veteran and the Appellant contend a restrictive lung disability is due to service, including due to "experience in the gas chambers" and conceded exposure to herbicides.  See July 2010 Substantive Appeal; September 2015 Board Hearing Transcript, pp. 9.

The Veteran's service treatment records reflect no complaints of lung problems.  His October 1966 Report of Medical Examination at separation showed normal lungs and chest.  His PUHLES profile was also all marked as "1."  The first evidence of lung problems was a February 2007 notation of shortness of breath in the Veteran's private medical records.  Later records show a diagnosis of obesity hypoventilation with pulmonary hypertension and restrictive lung disease pattern.

Following a February 2016 file review, a VA examiner noted there was no evidence of asbestos-related lung disease.  The examiner opined his respiration condition was caused by his morbid obesity, not any herbicide exposure, as these exposures are not known to cause the Veteran's lung disability or morbid obesity.  The examiner also noted none of the Veteran's service-connected conditions are known to cause or aggravate his respiratory condition, therefore, his lung disability was not caused by or aggravated by any of his service-connected disabilities.

The Board finds that the evidence of record does not support a finding of service connection for a restrictive lung disability.

The Board finds the VA examiner's opinions to be the most probative evidence of record regarding the relationship between the Veteran's restrictive lung disability and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's restrictive lung disability was related to service, to include his service-connected disabilities and herbicide exposure.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran and the Appellant attributing a restrictive lung disability to service or service-connected disabilities.  However, the evidence of record does not demonstrate that the Veteran or the Appellant have the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and they do not have the medical expertise to provide such an opinion.  Therefore, they are not competent to provide opinions as to the etiology of a restrictive lung disability.  Jandreau, 492 F.3d 1372.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a restrictive disability.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert, 1 Vet. App. 49.

III. Obstructive Sleep Apnea

The Veteran and the Appellant contend sleep apnea is due to service, including the Veteran's conceded exposure to herbicides.  

The Veteran's service treatment records, to include his October 1966 Report of Medical Examination at separation, reflect no complaints of sleep apnea.  His PUHLES profile was also all marked as "1."  The first evidence of diagnosed obstructive sleep apnea was December 1995 private medical records, which also referenced a 1993 sleep study.

Following a February 2016 file review, a VA examiner noted there was nothing in the Veteran's service records showing he had sleep apnea in or shortly after service, therefore his sleep apnea was not caused by service.  The examiner stated herbicides do not cause sleep apnea; rather, it is caused by obesity and anatomic obstruction of the upper airways.  The examiner opined that the Veteran's morbid obesity was not likely caused by, aggravated by, or related to any service event or service-connected conditions; thus, his obstructive sleep apnea was not caused by or permanently aggravated by any service-connected conditions.

The Board finds that the evidence of record does not support a finding of service connection for obstructive sleep apnea.

The Board finds the VA examiner's opinions to be the most probative evidence of record regarding the relationship between the Veteran's obstructive sleep apnea and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's obstructive sleep apnea was related to service, to include his service-connected disabilities and herbicide exposure.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran and the Appellant attributing obstructive sleep apnea to service or service-connected disabilities.  However, the evidence of record does not demonstrate that they have the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and they do not have the medical expertise to provide such an opinion.  Therefore, they are not competent to provide an opinion as to the etiology of obstructive sleep apnea.  Jandreau, 492 F.3d 1372.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a restrictive lung disability is denied.

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


